Matter of Camarda (Commissioner of Labor) (2018 NY Slip Op 05558)





Matter of Camarda (Commissioner of Labor)


2018 NY Slip Op 05558


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

[*1]In the Matter of the Claim of ALEX CAMARDA, COMMISSIONER OF LABOR, Respondent.

Calendar Date: June 11, 2018

Before: McCarthy, J.P., Egan Jr., Mulvey, Aarons and

	 Pritzker, JJ.

Alexander Camarda, Long Island City, appellant pro se.
Barbara D. Underwood, Attorney General, New York City (Gary Leibowitz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 2017, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with reporting requirements.
Decision affirmed. No opinion.
McCarthy, J.P., Egan Jr., Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.